In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 30, 1997, which granted the defendants’ motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff Robert Caires was allegedly injured when he tripped and fell on an air hose lying on the sidewalk. The air hose led to an air pump owned by the defendant Service Station Vending Equipment. The air pump was attached to the side of a 7-Eleven store owned/operated by the defendants Southland Corporation and Muhammad Usmmani. The Supreme Court properly granted the defendants’ motions for summary judgment dismissing the complaint.
The plaintiffs failed to establish that the defendants created the alleged dangerous condition or had actual notice of it (see, *573Digiannantonio v Richmond Hill Sav. Bank, 212 AD2d 501; see also, Mercer v City of New York, 223 AD2d 688, affd 88 NY2d 955). The plaintiffs also failed to present sufficient evidence to show that the defendants had constructive notice of the condition (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836; Bernard v Waldbaum, Inc., 232 AD2d 596; Priester v Madison Sq. Garden Corp., 230 AD2d 838; cf., Williams v Southland Corp., 204 AD2d 717). Further, the plaintiffs’ contention that the defendants should be charged with constructive notice because of a recurring condition is not supported by the record (see, Bernard v Waldbaum, Inc., supra; cf., Weisenthal v Pick-man, 153 AD2d 849).
Thompson, J. P., Joy, Florio and Luciano, JJ., concur.